DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2,5,11,15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556), for the reasons set forth in the previous action filed 10/25/2021.
Claim 1-2,4-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556), as applied to claims 1-3,5,11,15-21, in view of Norval (US 4,323,699) in view of Shpuntov et al. “EFFECTIVE SYNTHESIS OF 3-(2-FURYL)PHTHALIDES UNDER THE FRIEDEL–CRAFTS REACTION CONDITIONS”, Chemistry of Heterocyclic Compounds, Vol. 50, No. 12, March, 2015, for the reasons set forth in the previous action filed 10/25/2021.
Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556) in view of Musa et al. (EP 1,156,034). This new rejection was necessitated by amendment. 
Hohn is disclosed in the previous action. 
Hohn teaches acetylation of PVA with iodinated phenyl aldehydes as seen in the reaction shown below:

    PNG
    media_image1.png
    352
    421
    media_image1.png
    Greyscale


. See example 7.
Hohn does not teach the claimed PVA polymer of claims 26-28. 
Musa is used only for the disclosure within that the compound 4-formylbenzenesulfonic acid seen below:

    PNG
    media_image2.png
    154
    181
    media_image2.png
    Greyscale

was well known before the time of the claimed invention. See example 13-P paragraph [0067]. 
When PVA is reacted with 4-formylbenzenesulfonic acid the claimed second pendant group in claims 26-28 is the result (when W is SO3H). Since the primary .
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.
Applicants assert Hohn does not disclose or suggest using an iodinated phenyl pendant group and a pyridine group.
Hohn clearly teaches both halogenated (preferably iodine) aryl compounds (preferably phenyl) and heteroaryl compounds (preferably pyridine). While the reference does not specifically disclose or suggest the use of two different pendant groups as noted in the previous action such a possibility would be obvious. Since both pendent groups are described as useful in producing the polymers one of ordinary skill would have a high expectation of success in combining them. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. Thus the claimed invention would 
Applicants state pyridine is hydrophilic and iodo substituted phenyl is hydrophobic, thus one of ordinary skill would not have a reasonable expectation of success in combining them. 
The examiner disagrees. Generally, the properties of a polymer are mostly controlled by the repeat unit in their structure, as there can be hundreds to millions of repeat units. As such one of ordinary skill would not be dissuaded from choosing to use these two different pendant groups. Furthermore, since both groups are taught as acceptable alternatives one of ordinary skill would further not be dissuaded from selecting the solution claimed.
Applicants assert that Norvel and Shpuntov are not concerned with copolymers thus it would not be obvious to try and combine the references with Hohn.
The examiner respectfully disagrees. As noted in the previous action Hogn teaches use of phenyl aldehydes when acetylating PVA. Given the similarity in structure one of ordinary skill in the art would know how to substitute other phenyl aldehydes with similar results. Thus the claimed invention would be obvious to try.
Conclusion
No claims are allowed at this time.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618